Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/01/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third electrode disposed over the first side of the enclosed internal cavity and on an opposite side of the enclosed internal cavity as the first electrode; and a fourth electrode disposed over the second side of the enclosed internal cavity and on an opposite side of the enclosed internal cavity as the second electrode” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the following limitations “a third electrode disposed over the first side of the enclosed internal cavity and on an opposite side of the enclosed internal cavity as the first electrode; and a fourth electrode disposed over the second side of the enclosed internal cavity and on an opposite side of the enclosed internal cavity as the second electrode.” Examiner has reviewed the specification and the drawings and neither provide support for this claim limitation. Therefore, given the lack of description for the third and fourth electrode it remains unclear to the Examiner exactly how the third and fourth electrode interact and are mounted on the device.  For purposes of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandhi et al., U.S. Patent 10,640,033 (hereinafter “Gandhi”).
In Reference to Claim 1: 
Gandhi discloses An electro-hydraulic actuator (Figure 4), comprising: a deformable shell (445) that defines an enclosed internal cavity (430); a liquid dielectric (See, Abstract which discloses the bladder being filled with a di-electric fluid) contained within the enclosed internal cavity; a first electrode (410) disposed over a first side of the enclosed internal cavity; a second electrode (420) disposed over a second side of the enclosed internal cavity; an active region (See, Figure 4A to 4B) that defines a zipping front in a first dimension along which electrostatic forces between the first and second electrodes draw the first and second electrodes toward each other to displace the liquid dielectric along the zipping front within the enclosed internal cavity upon application of a voltage to the first and second electrodes; and a strain axis in a second dimension along which the deformable shell deforms upon the application of a voltage 
Examiner notes that it is inherent that a strain axis is created in a second dimension upon the application of voltage of the electrodes and said strain being orthogonal to the movement direction because the fluid must be displaced in a direction alternative to the rigid electrodes and given the working of poisson’s ratio, said deformation is defined to be orthogonal. 
In Reference to Claim 2: 
Gandhi further discloses wherein the enclosed internal cavity defines an actuator width in a direction orthogonal to the stain axis and an actuator length in a direction parallel to the strain axis, and wherein the first electrode and the second electrode extend with respect to only a portion of the actuator width. See, Figure 4A and 4B which illustrate said action. 
In Reference to Claim 3: 
Gandhi further discloses wherein the first electrode and the second electrode are configured for extending with respect to an entire portion of the actuator length.

Claim 1 and  9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe, U.S. Patent 10,859,101 (hereinafter “Rowe”).
 In Reference to Clam 1: 

Examiner notes that it is inherent that a strain axis is created in a second dimension upon the application of voltage of the electrodes and said strain being orthogonal to the movement direction because the fluid must be displaced in a direction alternative to the rigid electrodes and given the working of poisson’s ratio, said deformation is defined to be orthogonal. 
In Reference to Claim 9: 
An artificial circular muscle (ACM) actuator comprising: a plurality of actuators (See, Figure 1 which illustrates three actuators attached to each other; See also, Figure 4 which illustrates the control of activating and deactivating actuators, each actuator including a deformable shell (120, 114, 126)  that defines an enclosed internal cavity, a 
Examiner notes that it is inherent that a strain axis is created in a second dimension upon the application of voltage of the electrodes and said strain being orthogonal to the movement direction because the fluid must be displaced in a direction alternative to the rigid electrodes and given the working of poisson’s ratio, said deformation is defined to be orthogonal. 

Allowable Subject Matter
4, 6, 7, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ABIY TEKA/Primary Examiner, Art Unit 3745